                                                                              United States District Court
                                                                                Southern District of Texas

                                                                                   ENTERED
                                                                               December 23, 2019
                     IN THE UNITED STATES DISTRICT COURT
                                                                                David J. Bradley, Clerk
                     FOR THE SOUTHERN DISTRICT OF TEXAS
                               HOUSTON DIVISION

DOUGLAS COLLINS                              §
TDCJ # 00298978,                             §
                                             §
        Plaintiff,                           §
                                             §
VS.                                          §     CIVIL ACTION NO. 4:19-4017
                                             §
DEBORAH L. SCHUBERT,                         §
                                             §
        Defendant.                           §

                       MEMORANDUM OPINION AND ORDER

       Plaintiff Douglas Collins, an inmate in the Texas Department of Criminal Justice–

Correctional Institutions Division (“TDCJ”), proceeds pro se and in forma pauperis.

Because the plaintiff is incarcerated, this case is governed by the Prison Litigation

Reform Act (the “PLRA”), 28 U.S.C. § 1915, which requires the Court to dismiss the

complaint if it is frivolous, malicious, or fails to state a claim upon which relief may be

granted. 28 U.S.C. § 1915A(b); 28 U.S.C. § 1915(e)(2)(B). After reviewing all of the

pleadings as required, the Court concludes that this case must be DISMISSED for

reasons that follow.

I.     BACKGROUND

       Collins is incarcerated at the Wallace Pack Unit. He brings suit against Deborah

Schubert, the kitchen captain at the Pack Unit, for violation of his Fourteenth

Amendment right to equal protection of the laws. Collins states that on June 11, 2019,

Schubert “put on the schedule” that fried chicken would be served to inmates on June 12,



1/9
2019 (Dkt. 1, at 4). However, he alleges that on June 12, “only staff got to eat” the fried

chicken. He states that Schubert told him that the fried chicken would be “moved to the

next holiday,” which was June 19, 2019 (id. at 4, 7).

       Collins alleges that on June 19, “we were locked down for shake-down and the

staff [e]njoyed fried chicken and we got chicken patties” (id. at 7). He claims that as of

the date he signed his complaint, October 8, 2019, no inmate at the Pack Unit had

received fried chicken (id. at 4, 7, 9). He also alleges that “all the other inmates in TDCJ

got fried chicken” and that his equal protection rights were violated (id. at 7).         He

references the Juneteenth holiday. See id. at 9 (“I have a right to what the other inmates

got on the only black holiday in Texas. It took two and a half years for blacks in Texas to

learn they were free and we on Wallace Pack still are waiting to get our meal”).

       Collins claims that the “government and taxpayers” gave TDCJ funds to feed

inmates, not staff (id. at 4), and that TDCJ policy requires staff to eat what inmates eat

(id. at 7). He appears to allege that someone is selling the food to the staff. See id. (“The

government and taxpayer[s] pa[i]d for the food for us, that is being re-sold to staff and we

can only dream about our food”). Finally, he alleges generally that officers at the Pack

Unit are not truthful. See id. at 4 (“Judge Keith P. Ellison has just about impeached all

the staff on this unit because they lie”). This statement apparently refers to Cole v.

Collier, Civil Action No. 4:14-cv-1698, a separate lawsuit before Judge Ellison in which

plaintiffs from the Pack Unit brought claims about excessive heat.

       Collins submits his administrative grievances against Schubert regarding the

events relevant to his claim.    At Step One of the process, prison officials denied his


2/9
grievance on June 28, 2019, stating that the menu changed on June 12 because the

chicken had been thawed out on and had to be cooked:

       Your grievance has been received and investigated. Per Food Service on
       6/12/19 the [officers’ dining room] was served fried chicken due [to the fact
       that] it was already thawed out and had to be cooked. The general
       population menu was changed to chicken patties so that fried chicken could
       be served for the holiday meal on 6/19/19. No further action warranted at
       this time.

(id. at 13). Collins then submitted a Step Two grievance, protesting that “Schubert lied”

and that the inmates had not received fried chicken on June 19 “because we were locked-

down for shake-down and we got chicken on [] 6/28/2019 for the June 19 black holiday

but it was not fried” (id. at 10). He claimed the right to be treated like other prisoners in

TDCJ (id.). Prison officials denied the Step Two grievance (id. at 11).

II.    THE PLRA AND PRO SE PLEADINGS

       Plaintiff brings his claims under 42 U.S.C. § 1983. The Court is required by the

PLRA to scrutinize the claims and dismiss the complaint if it is frivolous, malicious, or

fails to state a claim upon which relief may be granted. 28 U.S.C. § 1915A(b); 28 U.S.C.

§ 1915(e)(2)(B)); see 42 U.S.C. § 1997e(c)(1).

       In reviewing the pleadings and litigation history, the Court is mindful of the fact

that Plaintiff proceeds pro se. Complaints filed by pro se litigants are entitled to a liberal

construction and, “however inartfully pleaded, must be held to less stringent standards

than formal pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007)

(internal quotation marks and citation omitted). Even under this lenient standard a pro se

plaintiff must allege more than “‘labels and conclusions’ or a ‘formulaic recitation of the



3/9
elements of a cause of action.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell

Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)). “Threadbare recitals of the

elements of a cause of action, supported by mere conclusory statements, do not suffice.”

Id. (citation omitted). Regardless of how well-pleaded the factual allegations may be,

they must demonstrate that the plaintiff is entitled to relief under a valid legal theory. See

Neitzke v. Williams, 490 U.S. 319, 327 (1989); McCormick v. Stalder, 105 F.3d 1059,

1061 (5th Cir. 1997).

       A claim is frivolous if it lacks any arguable basis in law or fact. Samford v.

Dretke, 562 F.3d 674, 678 (5th Cir. 2009). It lacks an arguable basis in law “if it is based

on an indisputably meritless legal theory.” Rogers v. Boatright, 709 F.3d 403, 407 (5th

Cir. 2013) (internal quotation marks and citation omitted). It lacks an arguable basis in

fact “if, after providing the plaintiff the opportunity to present additional facts when

necessary, the facts alleged are clearly baseless.” Id. (internal quotation marks and

citation omitted).

       A dismissal under 28 U.S.C. § 1915(e)(2)(B)(ii) for failure to state a claim is

governed by the same standard under Rule 12(b)(6) of the Federal Rules of Civil

Procedure. See Rogers, 709 F.3d at 407. When considering whether the plaintiff has

adequately stated a claim upon which relief can be granted, the court examines whether

the complaint contains “sufficient factual matter, accepted as true, to state a claim to

relief that is plausible on its face.” Id. Under this standard, the Court “construes the

complaint liberally in favor of the plaintiff,” “takes all facts pleaded in the complaint as

true,” and considers whether “with every doubt resolved on [the plaintiff’s] behalf, the


4/9
complaint states any valid claim for relief.” Harrington v. State Farm Fire & Cas. Co.,

563 F.3d 141, 147 (5th Cir. 2009) (internal citations and quotation marks omitted).

       Additionally, federal statute bars suits by prisoners that seek to recover for

“mental or emotional injury” if the prisoner has not previously shown a physical injury or

a sexual act. See 42 U.S.C. § 1997e(e) (“No Federal civil action may be brought by a

prisoner confined in a jail, prison, or other correctional facility, for mental or emotional

injury suffered while in custody without a prior showing of physical injury or the

commission of a sexual act (as defined in section 2246 of Title 18”).

III.   DISCUSSION

       Plaintiff brings his claims under 42 U.S.C. § 1983, which provides a vehicle for a

claim against a person “acting under color of state law,” such as a prison official, for a

constitutional violation. See Pratt v. Harris Cty., Tex., 822 F.3d 174, 180 (5th Cir. 2016);

Townsend v. Moya, 291 F.3d 859, 861 (5th Cir. 2002). He alleges that Schubert violated

the Fourteenth Amendment’s guarantee of equal protection of the laws.

       The Equal Protection Clause of the Fourteenth Amendment “commands that no

State shall deny to any person within its jurisdiction the equal protection of the laws,

which is essentially a direction that all persons similarly situated should be treated alike.”

Duarte v. City of Lewisville, Texas, 858 F.3d 348, 353 (5th Cir. 2017) (internal quotation

marks and citations omitted); see Wood v. Collier, 836 F.3d 534, 538 (5th Cir. 2016).

To establish an Equal Protection Clause violation, a plaintiff must prove “purposeful

discrimination resulting in a discriminatory effect among persons similarly situated.”

Butts v. Martin, 877 F.3d 571, 590 (5th Cir. 2017) (internal quotation marks and citation


5/9
omitted); Baranowski v. Hart, 486 F.3d 112, 123 (5th Cir. 2007). A plaintiff must first

demonstrate that “two or more classifications of similarly situated persons were treated

differently.” Duarte, 858 F.3d at 353 (internal quotation marks and citations omitted). If

a suspect class (such as race or religion) or a fundamental right is implicated, the courts

apply “strict scrutiny.” Id. at 353-54. If not, the courts apply “rational basis review,” and

will uphold the classification if it bears a “rational relation to a legitimate governmental

purpose.” Id. at 354. The Equal Protection Clause “does not require that all persons be

dealt with identically, but it does require that a distinction made have some relevance to

the purpose for which the classification is made.” Wood, 836 F.3d at 538-39 (internal

quotation marks and citation omitted).

       A “class of one” claim for equal protection alleges differential treatment that is not

based on membership in a suspect class or on the infringement of a fundamental right.

See Engquist v. Oregon Dep't of Agr., 553 U.S. 591, 594 (2008); Wood, 836 F.3d at 539.

Such a claim requires the plaintiff to show that “(1) he or she was intentionally treated

differently from others similarly situated and (2) there was no rational basis for the

difference in treatment.” Id. (internal quotation marks and citation omitted).

       Liberally construing Collins’s pleadings, he alleges in this lawsuit that Schubert,

the kitchen captain at the Pack Unit and the sole Defendant in this case, discriminated

against Pack Unit inmates when she did not serve fried chicken. In particular, he claims

that he and all other inmates at the Pack Unit did not receive fried chicken between June

12 and October 8, 2019, instead receiving only chicken patties on June 19 and chicken on

June 28 that was “for the June 19 black holiday but . . . was not fried” (Dkt 1, at 7, 10).


6/9
He claims that Pack Unit inmates were treated differently from other TDCJ inmates (Dkt.

1, at 7).

        Collins’s allegation does not implicate membership in a suspect class or a

fundamental right protected by the Constitution. Therefore, to the extent equal protection

standards are properly applied to his claim,1 the deferential “rational basis” standard of

review would apply.       See Wood, 836 F.3d at 539. In any event, Collins fails to plead

facts supporting the elements of an equal protection claim because he does not identify

any individuals or groups that received superior treatment from Schubert. See Butts, 877

F.3d at 590. To the contrary, he states that Schubert was the kitchen captain for the Pack

Unit, and does not allege that she had authority over other units. Additionally, although

Collins asserts that “all the other inmates in TDCJ got fried chicken” (Dkt. 1, at 7), this

conclusory assertion is insufficient to state a claim. See Iqbal, 556 U.S. at 678.              Even

assuming that Collins is correct that every other TDCJ unit served fried chicken in the

1
        Collins’s allegations are not the type of claim normally considered under equal protection
law, which “has typically been concerned with governmental classifications that affect some
groups of citizens different than others.” Engquist, 553 U.S. at 601 (internal quotation marks
and citation omitted). Additionally, it appears that Schubert’s position as kitchen captain would
necessarily permit her some discretion in making decisions about what food to serve to Pack
Unit inmates on a particular day and whether last-minute menu changes were warranted. As the
Supreme Court noted in Engquist when considering a “class of one” claim in the public
employment context, an equal protection analysis is not easily applied when the challenged state
action necessarily involves discretionary decision-making by the state actor:
        There are some forms of state action, however, which by their nature involve
        discretionary decisionmaking based on a vast array of subjective, individualized
        assessments. In such cases the rule that people should be “treated alike, under like
        circumstances and conditions” is not violated when one person is treated
        differently from others, because treating like individuals differently is an accepted
        consequence of the discretion granted.
Id. at 603 (rejecting a public employee’s “class of one” claim that her employment termination
violated Equal Protection Clause).


7/9
relevant time period, he alleges no specific facts that could demonstrate that the Pack

Unit inmates were “similarly situated” to the inmates in other TDCJ units. See Duarte,

858 F.3d at 353. For example, he presents no facts regarding when inmates at any other

unit received fried chicken. He also presents no facts that could support a showing that,

on the dates when inmates in other units received fried chicken, they were similarly

situated to the Pack Unit inmates on June 12 and 28 when Schubert allegedly failed to

serve fried chicken. See Rountree v. Dyson, 892 F.3d 681, 685 (5th Cir. 2018) (“An

allegation that others are treated differently, without more, is merely a legal conclusion

that we are not required to credit”).     Taking all of Collins’ allegations as true, his

allegation that Pack Unit inmates did not receive fried chicken between June and October

2019, without more, fails to state an equal protection claim.

       Finally, to the extent Collins brings an equal protection claim regarding how

taxpayer or government money is spent by TDCJ, § 1983 and the Fourteenth Amendment

do not afford him a private right of action to pursue such a claim.

       Plaintiff’s equal protection claim will be dismissed under 28 U.S.C. § 1915A(b)

and 28 U.S.C. § 1915(e)(2)(b) for failure to state a claim upon which relief can be

granted.

IV.    CONCLUSION

       For the reasons stated above the Court ORDERS that:

       1.     The complaint (Dkt. 1) under 42 U.S.C. § 1983 filed by Douglas Collins is
              DISMISSED under 28 U.S.C. § 1915A(b) and 28 U.S.C. § 1915(e)(2)(b)
              for failure to state a claim upon which relief can be granted.

       2.     All pending motions, if any, are DENIED as moot.


8/9
      The Clerk will provide a copy of this order to the plaintiff and to the

Manager of the Three-Strikes List for the Southern District of Texas at

Three_Strikes@txs.uscourts.gov.

      SIGNED this day 23rd day of December, 2019.


                                        ___________________________________
                                        George C. Hanks Jr.
                                        United States District Judge




9/9
